Name: 93/665/EC: Commission Decision of 7 December 1993 amending the addendum to the Community support framework for Community structural assistance in Italy (Abruzzo, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily) on the improvement of the conditions under which agricultural and forestry products are processed and marketed (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  EU finance;  marketing
 Date Published: 1993-12-10

 Avis juridique important|31993D066593/665/EC: Commission Decision of 7 December 1993 amending the addendum to the Community support framework for Community structural assistance in Italy (Abruzzo, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily) on the improvement of the conditions under which agricultural and forestry products are processed and marketed (Only the Italian text is authentic) Official Journal L 303 , 10/12/1993 P. 0028 - 0029COMMISSION DECISION of 7 December 1993 amending the addendum to the Community support framework for Community structural assistance in Italy (Abruzzo, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily) on the improvement of the conditions under which agricultural and forestry products are processed and marketed (Only the Italian text is authentic) (93/665/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as last amended by Regulation (EEC) No 3577/92 (2), and in particular Article 7 (2) thereof, Having regard to Council Regulation (EEC) No 867/90 of 29 March 1990 on improving the processing and marketing conditions for forestry products (3), Whereas, by Decision 89/638/EEC (4), the Commission approved the Community support framework for structural assistance in Italy (Abruzzi, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily); Whereas by Decision 92/84/EEC (5) the Commission approved an addendum to the Community support framework for Community structural assistance in Italy (Abruzzo, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily) on the improvement of the conditions under which agricultural products are processed and marketed; Whereas, by Decision 93/189/EEC (6), the Commission approved the supplement to the Community support framework for Community structural assistance in Italy (Abruzzo, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily) on the improvement of the conditions under which forestry products are processed and marketed; Whereas, by Decision C (90) 2989/5 of 20 December 1990, the Commission approved the multi-fund operational programme for Abruzzo and the relevant financing plan for the period 1990 to 1991; Whereas the Commission and the Italian Government have, with the regional authorities, examined the progress on the implementation of the Abruzzo multi-fund operational programme, reducing the EAGGF assistance by ECU 5 486 million; Whereas, by Decision C (93) 1870/2 of 9 July 1993, the Commission amended Decision C (90) 2989/5 of 20 December 1990 to reduce the EAGGF assistance to the multi-fund operational programme for Abruzzo by ECU 5 486 million; Whereas the Italian Government submitted a request to the Commission on 4 August 1993 for an amendment to the sectoral breakdown in favour of Regulation (EEC) No 866/90 in respect of the additional financial resources; Whereas the request from the Italian authorities makes it necessary to review the breakdown of the financial arrangements envisaged for budgetary assistance from the Community; Whereas this amendment of the Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (7); Whereas all the amendments to the Community support framework are in conformity with Commission Decision 90/342/EEC of 7 June 1990 on the selection criteria to be adopted for investments for improving the processing and marketing conditions for agricultural and forestry products (8); Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this Community support framework in accordance with the specific provisions governing them; Whereas in accordance with Article 10 (2) of Council Regulation (EEC) No 4253/88 of 19 December 1988, laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), this Decision is to be sent as a declaration of intent to the Member State; Whereas in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88 budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The Community support framework for Community structural assistance in Italy (Abruzzo, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily) on the improvement of the conditions under which agricultural and forestry products are processed and marketed covering the period from 1 January 1991 to 31 December 1993 is hereby amended as follows: Article 2 (b) of Decisions 92/84/EEC and 93/189/EEC is replaced by the following: '(b) an indicative financing plan specifying, at constant 1991 prices, and indexed up to 1993, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, ECU 125 742 480 for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: "(in ECU)"" ID="1">1. Meat> ID="2">5 337 110"> ID="1">2. Milk and milk products> ID="2">4 808 952"> ID="1">3. Other livestock: bee-keeping products> ID="2">695 362"> ID="1">4. Cereals: durum wheat> ID="2">2 382 655"> ID="1">5. Oilseeds: olive oil> ID="2">266 698"> ID="1">6. Protein plants> ID="2">0"> ID="1">7. Wine> ID="2">6 088 458"> ID="1">8. Fruit and vegetables> ID="2">32 359 546"> ID="1">9. Flowers and plants> ID="2">1 332 197"> ID="1">10. Seeds> ID="2">472 000"> ID="1">11. Other plants: medicinal crops> ID="2">1 534 396"> ID="1">12. Other plants: cultivated mushrooms> ID="2">742 866"> ID="1">13. Multi-crop markets and distribution> ID="2">1 469 000"> ID="1">14. Animal feed> ID="2">0"> ID="1">Subtotal > ID="2">57 489 240"> ID="1">15. Forestry products> ID="2">5 382 000"> ID="1">Total > ID="2">62 871 240"> The resultant national financing requirement, approximately ECU 31 435 620 for the public sector and ECU 31 435 620 for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments.' Article 2 This declaration of intent is addressed to the Italian Republic.Done at Brussels, 7 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 91, 6. 4. 1990, p. 7. (4) OJ No L 370, 19. 12. 1989, p. 35. (5) OJ No L 31, 7. 2. 1992, p. 50. (6) OJ No L 82, 3. 4. 1993, p. 21. (7) OJ No L 185, 15. 7. 1988, p. 9. (8) OJ No L 163, 29. 6. 1990, p. 71. (9) OJ No L 374, 31. 12. 1988, p. 1.